

	

		II

		109th CONGRESS

		2d Session

		S. 2663

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2006

			Mr. Dodd (for himself

			 and Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to establish grant

		  programs to provide for education and outreach on newborn screening and

		  coordinated followup care once newborn screening has been conducted, to

		  reauthorize programs under part A of title XI of such Act, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Newborn Screening Saves Lives Act

			 of 2006.

		2.FindingsCongress finds the following:

			(1)Currently, it is

			 possible to test for more than 30 disorders through newborn screening.

			(2)There is a lack

			 of uniform newborn screening throughout the United States. While a newborn with

			 a debilitating condition may receive screening, early detection, and treatment

			 in 1 location, in another location the condition may go undetected and result

			 in catastrophic consequences.

			(3)Each year more

			 than 4,000,000 babies are screened by State and private laboratories to detect

			 conditions that may threaten their long-term health.

			(4)There are more

			 than 2,000 babies born every year in the United States with detectable and

			 treatable disorders that go unscreened through newborn screening.

			3.Amendment to

			 title III of the Public Health Service

			 ActPart Q of title

			 III of the Public Health Service Act

			 (42 U.S.C.

			 280h et seq.) is amended by adding at the end the

			 following:

			

				399AA.Newborn

				screening

					(a)Authorization

				of grant programs

						(1)Grants to

				assist health care professionalsFrom funds appropriated under

				subsection (h), the Secretary, acting through the Associate Administrator of

				the Maternal and Child Health Bureau of the Health Resources and Services

				Administration (referred to in this section as the Associate

				Administrator) and in consultation with the Advisory Committee on

				Heritable Disorders in Newborns and Children (referred to in this section as

				the Advisory Committee), shall award grants to eligible entities

				to enable such entities to assist in providing health care professionals and

				newborn screening laboratory personnel with—

							(A)education in

				newborn screening; and

							(B)training

				in—

								(i)relevant and new

				technologies in newborn screening; and

								(ii)congenital,

				genetic, and metabolic disorders.

								(2)Grants to

				assist families

							(A)In

				generalFrom funds appropriated under subsection (h), the

				Secretary, acting through the Associate Administrator and in consultation with

				the Advisory Committee, shall award grants to eligible entities to enable such

				entities to develop and deliver educational programs about newborn screening to

				parents, families, and patient advocacy and support groups. The educational

				materials accompanying such educational programs shall be provided at

				appropriate literacy levels.

							(B)Awareness of

				the availability of programsTo the extent practicable, the

				Secretary shall make relevant health care providers aware of the availability

				of the educational programs supported pursuant to subparagraph (A).

							(3)Grants for

				quality newborn screening followupFrom funds appropriated under

				subsection (h), the Secretary, acting through the Associate Administrator and

				in consultation with the Advisory Committee, shall award grants to eligible

				entities to enable such entities to establish, maintain, and operate a system

				to assess and coordinate treatment relating to congenital, genetic, and

				metabolic disorders.

						(b)ApplicationAn

				eligible entity that desires to receive a grant under this section shall submit

				an application to the Secretary at such time, in such manner, and accompanied

				by such information as the Secretary may require.

					(c)Selection of

				grant recipients

						(1)In

				generalNot later than 120 days after receiving an application

				under subsection (b), the Secretary, after considering the approval factors

				under paragraph (2), shall determine whether to award the eligible entity a

				grant under this section.

						(2)Approval

				factors

							(A)Requirements

				for approvalAn application submitted under subsection (b) may

				not be approved by the Secretary unless the application contains assurances

				that the eligible entity—

								(i)will use grant

				funds only for the purposes specified in the approved application and in

				accordance with the requirements of this section; and

								(ii)will establish

				such fiscal control and fund accounting procedures as may be necessary to

				assure proper disbursement and accounting of Federal funds paid to the eligible

				entity under the grant.

								(B)Existing

				programsPrior to awarding a grant under this section, the

				Secretary shall—

								(i)conduct an

				assessment of existing educational resources and training programs and

				coordinated systems of followup care with respect to newborn screening;

				and

								(ii)take all

				necessary steps to minimize the duplication of the resources and programs

				described in clause (i).

								(d)CoordinationThe

				Secretary shall take all necessary steps to coordinate programs funded with

				grants received under this section.

					(e)Use of grant

				funds

						(1)Grants to

				assist health care professionalsAn eligible entity that receives

				a grant under subsection (a)(1) may use the grant funds to work with

				appropriate medical schools, nursing schools, schools of public health, schools

				of genetic counseling, internal education programs in State agencies,

				nongovernmental organizations, and professional organizations and societies to

				develop and deliver education and training programs that include—

							(A)continuing

				medical education programs for health care professionals and newborn screening

				laboratory personnel in newborn screening;

							(B)education,

				technical assistance, and training on new discoveries in newborn screening and

				the use of any related technology;

							(C)models to

				evaluate the prevalence of, and assess and communicate the risks of, congenital

				conditions, including the prevalence and risk of some of these conditions based

				on family history;

							(D)models to

				communicate effectively with parents and families about—

								(i)the process and

				benefits of newborn screening;

								(ii)how to use

				information gathered from newborn screening;

								(iii)the meaning of

				screening results, including the possibility of false positive findings;

								(iv)the right of

				refusal of newborn screening, if applicable; and

								(v)the potential

				need for followup care after newborns are screened;

								(E)information and

				resources on coordinated systems of followup care after newborns are

				screened;

							(F)information on

				the disorders for which States require and offer newborn screening and options

				for newborn screening relating to conditions in addition to such

				disorders;

							(G)information on

				additional newborn screening that may not be required by the State, but that

				may be available from other sources; and

							(H)other items to

				carry out the purpose described in subsection (a)(1) as determined appropriate

				by the Secretary.

							(2)Grants to

				assist familiesAn eligible entity that receives a grant under

				subsection (a)(2) may use the grant funds to develop and deliver to parents,

				families, and patient advocacy and support groups, educational programs about

				newborn screening that include information on—

							(A)what newborn

				screening is;

							(B)how newborn

				screening is performed;

							(C)who performs

				newborn screening;

							(D)where newborn

				screening is performed;

							(E)the disorders for

				which the State requires newborns to be screened;

							(F)different options

				for newborn screening for disorders other than those included by the State in

				the mandated newborn screening program;

							(G)the meaning of

				various screening results, including the possibility of false positive and

				false negative findings;

							(H)the prevalence

				and risk of newborn disorders, including the increased risk of disorders that

				may stem from family history;

							(I)coordinated

				systems of followup care after newborns are screened; and

							(J)other items to

				carry out the purpose described in subsection (a)(2) as determined appropriate

				by the Secretary.

							(3)Grants for

				quality newborn screening followupAn eligible entity that

				receives a grant under subsection (a)(3) shall use the grant funds to—

							(A)expand on

				existing procedures and systems, where appropriate and available, for the

				timely reporting of newborn screening results to individuals, families, primary

				care physicians, and subspecialists in congenital, genetic, and metabolic

				disorders;

							(B)coordinate

				ongoing followup treatment with individuals, families, primary care physicians,

				and subspecialists in congenital, genetic, and metabolic disorders after a

				newborn receives an indication of the presence or increased risk of a disorder

				on a screening test;

							(C)ensure the

				seamless integration of confirmatory testing, tertiary care medical services,

				comprehensive genetic services including genetic counseling, and information

				about access to developing therapies by participation in approved clinical

				trials involving the primary health care of the infant;

							(D)analyze data, if

				appropriate and available, collected from newborn screenings to identify

				populations at risk for disorders affecting newborns, examine and respond to

				health concerns, recognize and address relevant environmental, behavioral,

				socioeconomic, demographic, and other relevant risk factors; and

							(E)carry out such

				other activities as the Secretary may determine necessary.

							(f)Reports to

				Congress

						(1)In

				generalSubject to paragraph (2), the Secretary shall submit to

				the appropriate committees of Congress reports—

							(A)evaluating the

				effectiveness and the impact of the grants awarded under this section—

								(i)in promoting

				newborn screening—

									(I)education and

				resources for families; and

									(II)education,

				resources, and training for health care professionals;

									(ii)on the

				successful diagnosis and treatment of congenital, genetic, and metabolic

				disorders; and

								(iii)on the

				continued development of coordinated systems of followup care after newborns

				are screened;

								(B)describing and

				evaluating the effectiveness of the activities carried out with grant funds

				received under this section; and

							(C)that include

				recommendations for Federal actions to support—

								(i)education and

				training in newborn screening; and

								(ii)followup care

				after newborns are screened.

								(2)Timing of

				reportsThe Secretary shall submit—

							(A)an interim report

				that includes the information described in paragraph (1), not later than 30

				months after the date on which the first grant funds are awarded under this

				section; and

							(B)a subsequent

				report that includes the information described in paragraph (1), not later than

				60 months after the date on which the first grant funds are awarded under this

				section.

							(g)Definition of

				eligible entityIn this section, the term eligible

				entity means—

						(1)a State or a

				political subdivision of a State;

						(2)a consortium of 2

				or more States or political subdivisions of States;

						(3)a

				territory;

						(4)an Indian tribe

				or a hospital or outpatient health care facility of the Indian Health Service;

				or

						(5)a nongovernmental

				organization with appropriate expertise in newborn screening, as determined by

				the Secretary.

						(h)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section—

						(1)$15,000,000 for

				fiscal year 2007; and

						(2)such sums as may

				be necessary for each of fiscal years 2008 through

				2011.

						.

		4.Improved newborn

			 and child screening for heritable disordersSection 1109 of the Public Health Service

			 Act (42 U.S.C. 300b–8) is amended—

			(1)in subsection

			 (c)(2)—

				(A)in subparagraph

			 (E), by striking and after the semicolon;

				(B)by redesignating

			 subparagraph (F) as subparagraph (G); and

				(C)by inserting

			 after subparagraph (E) the following:

					

						(F)an assurance that

				the entity has adopted and implemented, is in the process of adopting and

				implementing, or will use grant amounts received under this section to adopt

				and implement the guidelines and recommendations of the Advisory Committee on

				Heritable Disorders in Newborns and Children established under section 1111

				(referred to in this section as the Advisory Committee) that are

				adopted by the Secretary and in effect at the time the grant is awarded or

				renewed under this section, which shall include the screening of each newborn

				for the heritable disorders recommended by the Advisory Committee and adopted

				by the Secretary and the reporting of results;

				and

						;

				and

				(2)in subsection

			 (i), by striking such sums and all that follows through the

			 period at the end and inserting $25,000,000 for fiscal year 2007 and

			 such sums as may be necessary for each of the fiscal years 2008 through

			 2011..

			5.Evaluating the

			 effectiveness of newborn- and child-screening programsSection 1110 of the Public Health Service

			 Act (42 U.S.C. 300b–9) is amended by adding at the end the following:

			

				(d)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $5,000,000 for fiscal year 2007 and such sums as may be

				necessary for each of the fiscal years 2008 through

				2011.

				.

		6.Advisory

			 committee on heritable disorders in newborns and childrenSection 1111 of the Public Health Service

			 Act (42 U.S.C. 300b–10) is amended—

			(1)in subsection

			 (b)—

				(A)by redesignating

			 paragraph (3) as paragraph (5);

				(B)in paragraph (2),

			 by striking and after the semicolon;

				(C)by inserting

			 after paragraph (2) the following:

					

						(3)recommend a

				uniform screening panel for newborn screening programs that includes the

				heritable disorders for which all newborns should be screened, including

				secondary conditions that may be identified as a result of the laboratory

				methods used for screening;

						(4)develop a model

				decision-matrix for newborn screening program expansion, and periodically

				update the recommended uniform screening panel described in paragraph (3) based

				on such decision-matrix; and

						;

				and

				(D)in paragraph (5)

			 (as redesignated by subparagraph (A)), by striking the period at the end and

			 inserting

					

						, including recommendations, advice,

			 or information dealing with—(A)followup

				activities, including those necessary to achieve rapid diagnosis in the short

				term, and those that ascertain long-term case management outcomes and

				appropriate access to related services;

						(B)diagnostic and

				other technology used in screening;

						(C)the availability

				and reporting of testing for conditions for which there is no existing

				treatment;

						(D)minimum standards

				and related policies and procedures for State newborn screening

				programs;

						(E)quality

				assurance, oversight, and evaluation of State newborn screening

				programs;

						(F)data collection

				for assessment of newborn screening programs;

						(G)public and

				provider awareness and education;

						(H)language and

				terminology used by State newborn screening programs;

						(I)confirmatory

				testing and verification of positive results; and

						(J)harmonization of

				laboratory definitions for results that are within the expected range and

				results that are outside of the expected

				range.

						;

				and

				(2)by adding at the end the following:

				

					(d)Decision on

				recommendations

						(1)In

				generalNot later than 180 days after the Advisory Committee

				issues a recommendation pursuant to this section, the Secretary shall adopt or

				reject such recommendation.

						(2)Pending

				recommendationsThe Secretary shall adopt or reject any

				recommendation issued by the Advisory Committee that is pending on the date of

				enactment of the Newborn Screening Saves Lives Act of 2006 by not later than

				180 days after the date of enactment of such Act.

						(3)Determinations

				to be made publicThe Secretary shall publicize any determination

				on adopting or rejecting a recommendation of the Advisory Committee pursuant to

				this subsection, including the justification for the determination.

						(e)Continuation of

				operation of committeeNotwithstanding section 14 of the Federal

				Advisory Committee Act (5 U.S.C. App.), the Advisory Committee shall continue

				to operate during the 5-year period beginning on the date of enactment of the

				Newborn Screening Saves Lives Act of

				2006.

					.

			7.Laboratory

			 quality and surveillancePart

			 A of title XI of the Public Health Service Act (42 U.S.C. 300b–1 et seq.) is

			 amended by adding at the end the following:

			

				1112.Laboratory

				quality

					(a)In

				generalThe Secretary, acting

				through the Director of the Centers for Disease Control and Prevention and in

				consultation with the Advisory Committee on Heritable Disorders in Newborns and

				Children established under section 1111, shall provide for—

						(1)quality assurance

				for laboratories involved in screening newborns and children for heritable

				disorders, including quality assurance for newborn-screening tests, performance

				evaluation services, and technical assistance and technology transfer to

				newborn screening laboratories to ensure analytic validity and utility of

				screening tests; and

						(2)population-based

				pilot testing for new screening tools for evaluating use on a mass

				scale.

						(b)Authorization

				of appropriationsFor the purpose of carrying out this section,

				there are authorized to be appropriated $5,000,000 for fiscal year 2007 and

				such sums as may be necessary for each of the fiscal years 2008 through

				2011.

					1113.Surveillance

				programs for heritable disorders screening

					(a)In

				generalThe Secretary, acting through the Director of the Centers

				for Disease Control and Prevention, shall carry out programs—

						(1)to collect,

				analyze, and make available data on the heritable disorders recommended by the

				Advisory Committee on Heritable Disorders in Newborns and Children established

				under section 1111, including data on the causes of such disorders and on the

				incidence and prevalence of such disorders;

						(2)to operate

				regional centers for the conduct of applied epidemiological research on the

				prevention of such disorders;

						(3)to provide

				information and education to the public on the prevention of such disorders;

				and

						(4)to conduct

				research on and to promote the prevention of such disorders, and secondary

				health conditions among individuals with such disorders.

						(b)Grants and

				Contracts

						(1)In

				generalIn carrying out subsection (a), the Secretary may make

				grants to and enter into contracts with public and nonprofit private

				entities.

						(2)Supplies and

				services in lieu of award funds

							(A)In

				generalUpon the request of a recipient of an award of a grant or

				contract under paragraph (1), the Secretary may, subject to subparagraph (B),

				provide supplies, equipment, and services for the purpose of aiding the

				recipient in carrying out the purposes for which the award is made and, for

				such purposes, may detail to the recipient any officer or employee of the

				Department of Health and Human Services.

							(B)ReductionWith

				respect to a request described in subparagraph (A), the Secretary shall reduce

				the amount of payments under the award involved by an amount equal to the costs

				of detailing personnel and the fair market value of any supplies, equipment, or

				services provided by the Secretary. The Secretary shall, for the payment of

				expenses incurred in complying with such request, expend the amounts

				withheld.

							(3)Application for

				awardThe Secretary may make an award of a grant or contract

				under paragraph (1) only if an application for the award is submitted to the

				Secretary and the application is in such form, is made in such manner, and

				contains such agreements, assurances, and information as the Secretary

				determines to be necessary to carry out the purposes for which the award is to

				be made.

						(c)Biennial

				ReportNot later than February 1 of fiscal year 2007 and of every

				second such year thereafter, the Secretary shall submit to the Committee on

				Energy and Commerce of the House of Representatives, and the Committee on

				Health, Education, Labor, and Pensions of the Senate, a report that, with

				respect to the preceding 2 fiscal years—

						(1)contains

				information regarding the incidence and prevalence of heritable disorders and

				the health status of individuals with such disorders and the extent to which

				such disorders have contributed to the incidence and prevalence of infant

				mortality and affected quality of life;

						(2)contains

				information under paragraph (1) that is specific to various racial and ethnic

				groups (including Hispanics, non-Hispanic whites, Blacks, Native Americans, and

				Asian Americans);

						(3)contains an

				assessment of the extent to which various approaches of preventing heritable

				disorders and secondary health conditions among individuals with such disorders

				have been effective;

						(4)describes the

				activities carried out under this section;

						(5)contains

				information on the incidence and prevalence of individuals living with

				heritable disorders, information on the health status of individuals with such

				disorders, information on any health disparities experienced by such

				individuals, and recommendations for improving the health and wellness and

				quality of life of such individuals;

						(6)contains a

				summary of recommendations from all heritable disorders research conferences

				sponsored by the Centers for Disease Control and Prevention; and

						(7)contains any

				recommendations of the Secretary regarding this section.

						(d)Applicability

				of Privacy LawsThe provisions of this section shall be subject

				to the requirements of section 552a of title 5, United States Code. All Federal

				laws relating to the privacy of information shall apply to the data and

				information that is collected under this section.

					(e)Coordination

						(1)In

				generalIn carrying out this section, the Secretary shall

				coordinate, to the extent practicable, programs under this section with

				programs on birth defects and developmental disabilities authorized under

				section 317C.

						(2)Priority in

				grants and contractsIn making grants and contracts under this

				section, the Secretary shall give priority to entities that demonstrate the

				ability to coordinate activities under a grant or contract made under this

				section with existing birth defects surveillance activities.

						(f)Authorization

				of AppropriationsFor the purpose of carrying out this section,

				there are authorized to be appropriated $15,000,000 for fiscal year 2007 and

				such sums as may be necessary for each of the fiscal years 2008 through

				2011.

					.

		

